Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 08/16/2021, wherein claim 12 has been amended, new claims 19-25 have been added. The amendment also cancelled 15-18.

Election/Restrictions
Note: Applicant elects compound 36 (see structure below) as species for compound of formula I; chloroquine as species for autophagy inhibitor; avasimibe as species for ACAT1 inhibitor; talazoparib as species for PARP inhibitor; and colon cancer as species for cancer.  

    PNG
    media_image1.png
    151
    411
    media_image1.png
    Greyscale

Any rejection from the previous office action which is not restated herein, is withdrawn.

Claims 12-14, 19-25 are examined herein on the merits so far as they read on the elected species. 
Claim Objections
Claim 22 is objected to because of the following informalities:  In claim 22, line 3 after Lys05 delete “and their”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1) Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear if the recitation “bisaminoquinolines” is part of the claim. If it is intended to be part of the claim as a limitation, it cannot be enclosed in the parenthesis.

2) Claims 23, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24, line 7, recites “CEP-9722 and CEP-8983”. It is not clear what these compounds are? Applicant's insertion of chemical structure or chemical name will be favorably considered.


                 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14, 19-21, 22-24, 25 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for method of treating a specific neoplastic disease/cancer comprising administering a composition comprising a specific compound such as BMH-21, in combination with a specific autophagy inhibiting compound, a specific ACAT1 inhibiting compound or a specific PARP inhibiting compound does not reasonably provide enablement for treating any neoplastic disease by administering a composition comprising any compound as in instant claim 12 or pharmaceutically acceptable salt thereof, and with compounds selected from the group consisting of an autophagy inhibitor, an ACAT1 inhibiting compound, and a PARP inhibiting compound described in the claims herein.  The specification does not enable practice the invention commensurate in scope with these claims. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The specification does not provide sufficient information that all neoplastic diseases/cancers are treatable by using various compounds of structures as in instant claim 12 or pharmaceutically acceptable salt thereof, and with compounds selected from the group consisting of an autophagy inhibitor, an ACAT1 inhibiting compound, and a PARP inhibiting compound described in the method claims.
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1). The Nature of the Invention:
 AII of the rejected claims are drawn to an invention which pertains to a method of treating neoplastic disease by administering a composition comprising any compound of structures as in instant claim 12 or pharmaceutically acceptable salt thereof, and with any compound of structures as in instant claim 12 or pharmaceutically acceptable salt thereof, and any compound selected from the group consisting of an autophagy inhibitor, an ACAT1 inhibiting compound, and a PARP inhibiting compound; or compounds as in instant claims 22-24.
(2). Breadth of the Claims: 
The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims. The claims encompass treatment of any number of cancers (neoplasia) by administering a composition comprising any compound of structures as in instant claim 12 or pharmaceutically acceptable salt thereof, and with compounds selected from the group consisting of an autophagy inhibitor, an ACAT1 inhibiting compound, and a PARP inhibiting compound; or compounds as in instant claims 22-24. What's more, the scope of the compounds claimed to be useful for the treatment of neoplasia is extremely broad. There are wide variety of compounds 1-36 with different groups such as 5-membered compound, 6-membered compounds, cyclic or acyclic amines groups etc. attached to the amide side chain.
(3). Guidance of the Specification: (4). Working Examples:
The guidance given by the specification as to how one would administer the claimed compounds to a subject in order to treat any type of cancer cell is Iimited. 
 See Examples 1-4. Other than that no other data is provided for treating any cancer employing any compound of structures as in instant claim 12 or pharmaceutically acceptable salt thereof as in instant claims.
(5). State of the Art:
The instant claims include a method for treating neoplastic disease/cancer, for example A 'cancer' or 'tumor growth' is anything that causes abnormal tissue growth. That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue. It can be benign or malignant.	
While the state of the art is relatively high with regard to treating specific cancers, the state of the art with regard to treating neoplasia generally is underdeveloped. In particular, there is no known anticancer agent which is effective against all cancers. No compound has ever been found to treat cancers of all types generally. Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits. The existence of such a “silver bullet” is contrary to our present understanding of oncology. There are compounds that treat a range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer th Edition, vol. 1, 1996 states that “each specific type has unique biologic and clinical features that must be appreciated for proper diagnosis, treatment and study” (see the enclosed article, page 1004). Different types of cancers affect different organs and have different methods of growth and harm to the body. Also see In re Buting, 163 USPQ 689 (CCPA 1969), wherein 'evidence involving a single compound and two types of cancer, was held insufficient to establish the utility of the claims directed to disparate types of cancers'. Thus, it is beyond the skill of oncologists today to get an agent to be effective against cancers generally, evidence that the Ievel of skill in this art is Iow relative to the difficulty of such a task.
Further, there is no established single anti-proliferative therapeutic agent for all these types of diseases, which are characterized by the proliferation of tumor cells. The ideal chemotherapeutic drug would target and destroy only cancer cells without adverse effects or toxicities on normal cells. Unfortunately, no such drug exists; there is a narrow therapeutic index between cell kill of cancer cells and that of normal cells. 
The scope of instant claims includes 'A method of treatment of a neoplastic disease' and it is not established how one of ordinary skill in the art would be able to extrapolate the data provided in the specification to the entire scope of the instant claims. See, for example, the state of the art references, Gura et al. (Science 1997) and Johnson et al., (British J. of Cancer 2001) - Gura et al., teaches that researchers face the problem of sifting through potential anticancer agents to find the ones promising enough to make human clinical trials worthwhile and further teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models but that only 39 have actually been shown to be useful for chemotherapy (see the first two paragraphs).
(6). Predictability of the Art:
 The invention is directed to treatment of neoplasia in general. It is well established that ''the scope of enablement various inversely with the degree of unpredictability of the factors involved,'' and physiological activity is generally considered to be an unpredictable In re Fisher, 427 F.2d 833, 839 (1970). Cancers are especially unpredictable due to their complex nature. It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. Also, with regard to unpredictability, Johnson et al., teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer. These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all cancers. The treatment of one type of cancer could not be necessarily the same for the other type.
Further, instant compounds of structures as in instant claim 12 or pharmaceutically acceptable salt thereof, cover a wide variety of compounds for which no data is provided. There are wide variety of compounds 1-36 with different groups such as 5-membered rings, 6-membered rings, cyclic or acyclic amines groups etc. attached to the amide side chain. Given the fact that chemical compounds that are not similar in structure have different physical, chemical, biological and physiological properties or activities, the instant compounds 1-36 will have different chemical, biological and physiological properties, and different effects. For example compound 4 with pyridine ring on the amide side chain will have different properties from compound 8. Thus, these compounds would not be considered to have same or substantial similar physical, chemical, biological and physiological properties or activities. In view of the structural divergence in the claims, one skilled in the art could not reasonably extrapolate the activities of some of the claimed compounds to the other structurally divergent compounds which are being used for their In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for a Markush group. No reasonable assurance has been made that the instant compounds as an entire class have the required activities needed to practice the invention, e.g. to treat any cancer.
Further, it is pointed out that the claims 12-14, 19-21, 25 recite the limitations wherein the composition comprises at least one or more compounds selected from "an autophagy inhibitor”, “an ACAT1 inhibiting compound”, “a PARP inhibiting compound”. These recitations are functional recitations. Further claim 22 recites the limitations such as “vacuolar-typr H(+)-ATPases”, “inhibitor of ubiquitin peptidases and autophagy”, “ULK1 inhibitor”, “a selective p97 ATPase inhibitor”, “blocks autophagosome matutation”, “a cathepsin inhibitor”, a compound that “interferes with autolysosomal digestion” etc. These recitations are functional recitations. Hence, this functional recitations read on any compounds that might have the recited function. Functional language at the point of novelty, as herein employed by Applicants, is admonished in University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (CAFC, 1997) at 1406: stating this usage does ''little more than outline goal appellants hope the recited invention achieves and the problems the invention will hopefully ameliorate.'' The CAFC further clearly states '[A] written description of an invention involving a chemical genus, Iike a description of a chemical species, requires a precise definition, such as by structure. formula [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials'' at 1405 (emphasis added), and that ''lt does not define any structural features commonly possessed by members of the genus that distinguish from others. One skilled in the art identity of the members of the genus. 'A definition by function, as we have previously indicated, does not suffice to define the genus ...'' at 1406 (empahasis added). 
Thus, Applicant's functional Ianguage at the points of novelty fail to meet the requirements set forth under 35 U.S.C. 112, first paragraph. Claims employing functional Ianguage at the exact point of novelty, such as Applicant's, neither provide those elements required to practice the inventions, nor ''inform the public during the Iife of the patent of the Iimited monopoly asserted.'' Genera/ Electric Co. v. Wabash Appliance Corp. 37 USPQ at 468 (US 1938).
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art cannot fully described genus, visualize or recognize the identity of the members of the genus, by structure, formula, or chemical name, of the claimed subject matter, except those particular compounds of formula disclosed in the specification, as discussed above in University of California v. Eli Lilly and Co. Hence, in the absence of fully recognizing the identity of the members of genus herein, one of skill in the art would be unable to fully predict possible physiological activities of any compounds having claimed functional properties as in instant claims in the claimed method of treatment herein.  

 (7). The Quantity of Experimentation Necessary: 
In order to practice the claimed invention, one of skill in the art would have to first envision a compound of structure as in instant claim 12, at least one compound selected from an autophagy inhibitor, an ACAT1 inhibiting compound”, and a PARP inhibiting compound, pharmaceutical carrier, a dosage for each compound, the duration of treatment, route of treatment, etc. and, an appropriate animal model system for one of the claimed compounds. One would then need to test the compound in the model system to determine whether or not the compound is effective for treating cancer cells. If unsuccessful, which is Iikely given the Iack of significant guidance from the specification or prior art regarding treatment of cancer with any compound, one of skill in the art would have to then either envision a modification of the first compound, compound dosage, duration of treatment, route of administration, etc. and appropriate animal model system, or envision an entirely new combination of the above and test the system again. In order to practice Applicant's invention, it would be necessary for one to conduct the preceding experimentation for each type of cancer because, as described there is no known drug effective for treating all types of cancer. Therefore, it would require undue, unpredictable experimentation to practice the claimed invention to treat neoplasm/cancer cells in an animal by administration of compounds herein. 
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting Iicense. It is not a reward for search, but compensation for its successful conclusion'' 
Therefore, a method for treating any neoplastic disease in general  by administering the various compounds as in instant claims is not considered to be enabled by the instant specification commensurate in scope.
	
Response to Arguments
Applicant's arguments filed on 08/16/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments that “claim 12 now recites the specifically exemplified compounds of formula (I). The examples in the specification demonstrate unexpectedly beneficial results using cell lines that are representative in both number and variety of cancers encompassed by the term neoplastic disease.”  Applicant’s arguments have been considered, but not found persuasive. It is pointed out that instant compounds of structures as in instant claim 12 or pharmaceutically acceptable salt thereof, cover a wide variety of compounds for which no data is provided. There are wide variety of compounds 1-36 with different groups such as 5-membered rings, 6-membered rings, cyclic or acyclic amines groups etc. attached to the amide side chain. Given the fact that chemical compounds that are not similar in structure have different physical, chemical, biological and physiological properties or activities, the instant compounds 1-36 will have different chemical, biological and physiological properties, and different effects. For example compound 4 with pyridine ring on the amide side chain will have different properties from compound 8. Thus, these compounds would not be considered to have same or In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for a Markush group. No reasonable assurance has been made that the instant compounds as an entire class have the required activities needed to practice the invention, e.g. to treat any cancer. Further, the state of the art with regard to treating neoplasia generally is underdeveloped. In particular, there is no known anticancer agent which is effective against all cancers. No compound has ever been found to treat cancers of all types generally. Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits. The existence of such a “silver bullet” is contrary to our present understanding of oncology. There are compounds that treat a range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.
Applicant argues that “the specification exemplifies combinations that include a representative example of each class of compounds claimed (i.e., a working example with an autophagy inhibitor, a working example with an ACAT1 inhibiting compound, and a working example with a PARP inhibiting compound)”. Applicant’s arguments have been considered. It is pointed out that instant claims recite treating neoplastic disease in general. As discussed above the state of the art with regard to treating neoplasia generally is underdeveloped. In particular, there is no known anticancer agent which is effective all cancers. No compound has ever been found to treat cancers of all types generally. Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits. The existence of such a “silver bullet” is contrary to our present understanding of oncology. There are compounds that treat a range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers. It is well established that ''the scope of enablement various inversely with the degree of unpredictability of the factors involved,'' and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839 (1970). Cancers are especially unpredictable due to their complex nature. It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. Also, with regard to unpredictability, Johnson et al., teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer. These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all cancers. The treatment of one type of cancer could not be necessarily the same for the other type.
Applicant’s remarks that “the specification provides ample guidance with respect to selecting other autophagy inhibitors, ACAT1 inhibiting compounds, and a PARP inhibiting compounds that can be employed in the claimed methods”, it is pointed out that the recitations  "an autophagy inhibitor”, “an ACAT1 inhibiting compound”, “a PARP inhibiting compound” are functional recitations. Hence, this functional recitations read on University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (CAFC, 1997) at 1406: stating this usage does ''little more than outline goal appellants hope the recited invention achieves and the problems the invention will hopefully ameliorate.'' The CAFC further clearly states '[A] written description of an invention involving a chemical genus, Iike a description of a chemical species, requires a precise definition, such as by structure. formula [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials'' at 1405 (emphasis added), and that ''lt does not define any structural features commonly possessed by members of the genus that distinguish from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. 'A definition by function, as we have previously indicated, does not suffice to define the genus ...'' at 1406 (empahasis added). 
Thus, Applicant's functional Ianguage at the points of novelty fail to meet the requirements set forth under 35 U.S.C. 112, first paragraph. Claims employing functional Ianguage at the exact point of novelty, such as Applicant's, neither provide those elements required to practice the inventions, nor ''inform the public during the Iife of the patent of the Iimited monopoly asserted.'' Genera/ Electric Co. v. Wabash Appliance Corp. 37 USPQ at 468 (US 1938).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 12-14, 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Laiho et al. (WO 2015/143293, PTO-1449), in view of Seung-Young Lee (ACS Nano. 2015, 2420-32, PTO-1449).
Laiho et al. teaches compounds which inhibit RNA polymerase I (Pol I) and pharmaceutical composition comprising said compounds for treatment of cancer. See abstract. Compounds therein include instant elected species compound 36 of structure below. See page 16, compound 36; claims 7, 8. It is taught that the pharmaceutical composition can include at least one other biologically active agent. See claims 1, 2, 10-11, 12. The composition is used for treating cancer which includes colon cancer. See claims 10-12; para [0075].


    PNG
    media_image2.png
    151
    402
    media_image2.png
    Greyscale

Laiho et al. does not teach administration of a composition comprising compound 36 and an ACAT1 inhibitor avasimibe to treat colon cancer.
Seung-Young Lee teaches a nanoformulation of ACAT1 inhibitor avasimibe in human serum albumin (HSA) for cancer chemotherapy such as for treating colon cancer. See abstract. It is taught that in cell lines of human prostate, pancreatic, lung, and colon cancer avasimibe significantly reduced cholesterol ester storage in lipid droplets and elevated intracellular free cholesterol levels, which led to apoptosis and suppression of proliferation. See abstract. It is taught that ACAT1 inhibitors can be used with one or more chemo drugs into the nanoformulation. It is taught that cholesterol esterification blockade and free cholesterol elevation by ACAT-1 inhibitors can lead to cancer cells to be more vulnerable to an existing chemotherapy, which may reduce not only the dose of the chemotherapy drug, but also associated toxicity. It is taught that the combination of anticancer drug and an ACAT-1 inhibitor both loaded into the HSA formulation, can significantly improve the outcome for cancer patients. See page 2428, right hand column, para 1, para 2.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition comprising ACAT1 inhibitor avasimibe and compound 36, and administer the composition to treat a subject suffering from colon cancer because 1) Laiho et al. teaches compounds which inhibit RNA polymerase I (Pol I) and pharmaceutical composition comprising said compounds such as compound 36 for treatment of colon cancer, 2) Seung-Young Lee teaches a nanoformulation of ACAT1 inhibitor avasimibe in human serum albumin (HSA) for cancer chemotherapy such as for treating colon cancer; Seung-Young Lee teaches that the combination of anticancer drug and an ACAT-1 inhibitor both loaded into the HSA formulation, can significantly improve the outcome for cancer patients. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to obtain a nanoformulation comprising ACAT1 inhibitor avasimibe and compound 36, and administer the composition to treat a subject suffering from colon cancer with reasonable expectation of success of treating colon cancer with reduced dosage, lower toxicity or side effects, and significantly improve the outcome for colon cancer patients.
Furthermore, it would have been obvious to a person of ordinary skill in the art to combine ACAT1 inhibitor avasimbe which can be used for treating colon cancer with compound 36 to treat colon cancer. It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose such as treating colon cancer, in order to form a composition which is used for In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).
Response to Arguments
Applicant's arguments filed on 08/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that several classes of well studies therapeutic agents actually exhibit antagonist effects when combined with Pol I inhibitor, while instantly claimed therapeutic agents such as ACAT1 inhibiting compounds, autophagy inhibitor, PARP inhibiting compound surprisingly exhibit synergism. Applicant’s arguments have been considered, but not found persuasive. Seung-Young Lee teaches that cholesterol esterification blockade and free cholesterol elevation by ACAT-1 inhibitors can lead to cancer cells to be more vulnerable to an existing chemotherapy, which may reduce not only the dose of the chemotherapy drug, but also associated toxicity. It is taught that the combination of anticancer drug and an ACAT-1 inhibitor both loaded into the HSA formulation, can significantly improve the outcome for cancer patients. See page 2428, right hand column, para 1, para 2. Seung-Young Lee teaches a nanoformulation of ACAT1 inhibitor avasimibe in human serum albumin (HSA) for cancer chemotherapy such as for treating colon cancer. See abstract. Laiho et al. teaches compounds which inhibit RNA polymerase I (Pol I) and pharmaceutical composition comprising said compounds such as compound 36 for treatment of colon cancer. Accordingly, one of ordinary skill in the art would have been motivated to administer a combination of anticancer agent RNA polymerase I (Pol I) such as such as compound 36 and an ACAT-1 inhibitor avasimibe to cholesterol esterification blockade and free cholesterol elevation by ACAT-1 inhibitors can lead to cancer cells to be more vulnerable to an existing chemotherapy, which may reduce not only the dose of the chemotherapy drug, but also associated toxicity, and Seung-Young Lee teaches that the combination of anticancer drug and an ACAT-1 inhibitor both loaded into the HSA formulation, can significantly improve the outcome for cancer patients. See page 2428, right hand column, para 1, para 2. Further, any synergistic effect has to be commensurate in scope with instant claims. Instant claims recite a wide variety of compounds (compounds 1-37), any ACAT-1 inhibitor, any autophagy inhibiting compound, any PARP inhibiting compound, and employing these compounds in any amounts. Synergistic effect is provided employing a particular Pol I inhibitor BMH-21 with a particular autophagy inhibiting compound chloroquine, particular ACAT1 inhibitor avasimibe and a particular PARP inhibitor olaparib in particular amounts and in particular cell lines. Thus, the synergistic effect is not commensurate in scope with instant claims.
Applicant’s remarks that  secondary reference (Lee) makes at most a passing, general reference to combinations, referencing nothing more specific than "chemo drugs" (lee, page 2016) have been considered. It is pointed out that it has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of  Seung-Young Lee teaches that the combination of anticancer drug and an ACAT-1 inhibitor both loaded into the HSA formulation, can significantly improve the outcome for cancer patients. See page 2428, right hand column, para 1, para 2. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a combination of anticancer agent RNA polymerase I (Pol I) such as such as compound 36 and an ACAT-1 inhibitor avasimibe to a subject suffering from colon cancer with reasonable expectation of success of treating colon cancer with reduced dosage, lower toxicity or side effects, and significantly improve the outcome for colon cancer patients because 1) Laiho et al. teaches compounds which inhibit RNA polymerase I (Pol I) such as compound 36 can be used for treatment of colon cancer i.e compound 36 is an anticancer agent, 2) Seung-Young Lee teaches that cholesterol esterification blockade and free cholesterol elevation by ACAT-1 inhibitors can lead to cancer cells to be more vulnerable to an existing chemotherapy, which may reduce not only the dose of the chemotherapy drug, but also associated toxicity, and Seung-Young Lee teaches that the combination of anticancer drug and an ACAT-1 inhibitor both loaded into the HSA formulation, can significantly improve the outcome for cancer patients. See page 2428, right hand column, para 1, para 2. Further, it is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose such as treating colon cancer, in order to form a composition which is used for the very same purpose.
Applicant’s argues that “the skilled person would not have reasonably expected agents assumed to have a beneficial effect to exhibit antagonism when combined with a BMH-21 with a particular autophagy inhibiting compound chloroquine, particular ACAT1 inhibitor avasimibe and a particular PARP inhibitor olaparib in particular amounts and in particular cell lines. Thus, the synergistic effect is not commensurate in scope with instant claims.
Examiner notes the instant averment of synergistic activity residing in the claimed compositions of matter. Synergy, an unexpected property, depends on the therapeutic agents employed, and the medicament levels employed. Applicants aver unexpected benefits residing in the claimed subject matter, yet fails to set forth evidence substantiating this belief. Evidence as to unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972). The data provided by Applicants is neither clear, convincing nor reasonably commensurate in scope with the instant claims. Absent claims commensurate with a clear and convincing showing of unexpected benefits, or a showing reasonably commensurate with the instant claims, such claims remain properly rejected under 35 USC 103.

2) Claims 12-14, 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Seung-Young Lee (ACS Nano. 2015, 2420-32, PTO-1449), in view of Karita Peltonen et al. (Cancer Cell, 2014, pages 1-27, PTO-1449), and further in view of Colis et al. (Journal of Medicinal Chemistry (2014, 57(11), 4950-4961, PTO-1449).
Seung-Young Lee teaches a nanoformulation of ACAT1 inhibitor avasimibe in human serum albumin (HSA) for cancer chemotherapy such as for treating colon cancer. See abstract. It is taught that in cell lines of human prosate, pancreatic, lung, and colon cancer avasimibe significantly reduced cholesterol ester storage in lipid droplets and elevated intracellular free cholesterol levels, which led to apoptosis and suppression of proliferation. See abstract. It is taught that ACAT1 inhibitors can be used with one or more chemo drugs into the nanoformulation. It is taught that cholesterol esterification blockade and free cholesterol elevation by ACAT-1 inhibitors can lead to cancer cells to be more vulnerable to an existing chemotherapy, which may reduce not only the dose of the chemotherapy drug, but also associated toxicity. It is taught that the combination of anticancer drug and an ACAT-1 inhibitor both loaded into the HSA formulation, can significantly improve the outcome for cancer patients. See page 2428, right hand column, para 1, para 2.
Seung-Young Lee does not teach administration of a composition comprising compound 36 and an ACAT1 inhibitor avasimbe to treat colon cancer.
Karita Peltonen et al. teaches compound BMH-21 (see structure below, page 18) has wide and potent antitumorigenic activity across NC160 cancer cell lines and rapidly represses RNA polymerase I  (RNA Pol I) transcription inhibitor. See abstract. BMH-21 

    PNG
    media_image3.png
    213
    228
    media_image3.png
    Greyscale


Colis et al. teaches preparation and evaluation as potential novel anticancer agents that act via the repression of Pol I activity. Colis et al. teaches that compound 13 (see structure below, compound 13 is a racemic mixture which contains instant compound 36) which is same as instant compound 36 is an RNA polymerase I inhibitor and can be used for treating cancer. See abstract. It is taught that compound 13 is very potent novel analogue of compound 2 (see structure below, which is same as BMH-21) which is an anticancer agent (See page 4957, left hand column, para 4); compound 2 has potent anticancer activity in NC160 cancer cell lines. See page 4951, left hand column.

    PNG
    media_image4.png
    188
    249
    media_image4.png
    Greyscale


Further, it would have been obvious to a person of ordinary skill in the art to combine ACAT1 inhibitor avasimbe which can be used for treating colon cancer with compound 13 taught by Colis et al. which has potent anticancer activity than compound 2 above known to treat colon cancer.  It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose such as treating cancer, in order to form a composition which is used for the very same purpose. The idea for combining them flows logically from their having been used individually in the prior art. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).
Response to Arguments
Applicant's arguments filed on 08/16/2021 have been fully considered but they are not persuasive as discussed above under 35 U.S.C. 103 Rejection 1 which also apply to the above-referenced combination of reference. 

3) Claims 12-14, 19, 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (WO 2013/192224, PTO-892), in view of Karita Peltonen et al. (Cancer Cell, 2014, pages 1-27, PTO-1449), and further in view of Colis et al. (Journal of Medicinal Chemistry (2014, 57(11), 4950-4961, PTO-1449).
Chang et al. teaches treating cancer such as colon cancer comprising administering a combination of an arginine degradation enzyme (meets additional therapeutic in claim 25) and an inhibitor of autophagy which can be chloroquine. See 
Chang et al. does not teach administration of a composition comprising compound 36 in combination with arginine degradation enzyme and an inhibitor of autophagy chloroquine.
Karita Peltonen et al. teaches compound BMH-21 (see structure below, page 18) has wide and potent antitumorigenic activity across NC160 cancer cell lines and rapidly represses RNA polymerase I  (RNA Pol I) transcription inhibitor. See abstract. BMH-21 significantly inhibited HCT116 colon cancer tumor growth.  See page 3, under RESULTS, para 2; page 17, Figure 1H. 

    PNG
    media_image3.png
    213
    228
    media_image3.png
    Greyscale


Colis et al. teaches preparation and evaluation as potential novel anticancer agents that act via the repression of Pol I activity. Colis et al. teaches that compound 13 (see structure below, compound 13 is a racemic mixture which contains instant compound 36) which is same as instant compound 36 is an RNA polymerase I inhibitor and can be used for treating cancer. See abstract. It is taught that compound 13 is very potent novel analogue of compound 2 (see structure below, which is same as BMH-21) which is an 

    PNG
    media_image4.png
    188
    249
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition comprising compound 36, arginine degradation enzyme and an inhibitor of autophagy chloroquine, and administer the composition to treat a subject suffering from colon cancer because 1) Chang et al. teaches treating cancer such as colon cancer comprising administering a combination of an arginine degradation enzyme and an inhibitor of autophagy which can be chloroquine, 2) Karita Peltonen et al. teaches compound BMH-21 (see structure above) has wide and potent antitumorigenic activity across NC160 cancer cell lines and rapidly represses RNA polymerase I  (RNA Pol I) transcription inhibitor; BMH-21 significantly inhibited HCT116 colon cancer tumor growth, and 3) Colis et al. teaches that compound 13 (see structure above) which is same as instant compound 36 is an RNA polymerase I inhibitor and can be used for treating cancer; Colis et al. teaches that compound 13 (which is same as instant compound 36) is very potent novel analogue of compound 2 (see structure above, which is same as BMH-21) which is an anticancer agent and has potent anticancer activity in NC160 cancer cell lines. Accordingly, one of ordinary skill in the art at before the effective filing date of the claimed invention would 
Further, it would have been obvious to a person of ordinary skill in the art to combine arginine degradation enzyme and an inhibitor of autophagy chloroquine which can be used for treating colon cancer with compound 13 taught by Colis et al. which has potent anticancer activity than compound 2 above known to treat colon cancer.  It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose such as treating cancer, in order to form a composition which is used for the very same purpose. The idea for combining them flows logically from their having been used individually in the prior art. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).

4) Claims 12-14, 21, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Soong (US 2019/0224209, PTO-892), in view of Karita Peltonen et al. (Cancer Cell, 2014, pages 1-27, PTO-1449), and further in view of Colis et al. (Journal of Medicinal Chemistry (2014, 57(11), 4950-4961, PTO-1449).

Soong does not teach administration of a composition comprising compound 36 in combination with a compound of formula I (meets additional therapeutic in claim 25) and a PARP inhibitor such as talazoparib, olaparib.
Karita Peltonen et al. teaches compound BMH-21 (see structure below, page 18) has wide and potent antitumorigenic activity across NC160 cancer cell lines and rapidly represses RNA polymerase I  (RNA Pol I) transcription inhibitor. See abstract. BMH-21 significantly inhibited HCT116 colon cancer tumor growth.  See page 3, under RESULTS, para 2; page 17, Figure 1H. 

    PNG
    media_image3.png
    213
    228
    media_image3.png
    Greyscale


Colis et al. teaches preparation and evaluation as potential novel anticancer agents that act via the repression of Pol I activity. Colis et al. teaches that compound 13 (see structure below, compound 13 is a racemic mixture which contains instant compound 36) which is same as instant compound 36 is an RNA polymerase I inhibitor and can be used for treating cancer. See abstract. It is taught that compound 13 is very potent novel 

    PNG
    media_image4.png
    188
    249
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition comprising compound 36, a compound of formula I, and a PARP inhibitor such as talazoparib, olaparib, and administer the composition to treat a subject suffering from colon cancer because 1) Soong teaches treating cancer such as colon cancer comprising administering a combination of a compound of formula I (meets additional therapeutic in claim 25) and a PARP inhibitor such as talazoparib, olaparib, 2) Karita Peltonen et al. teaches compound BMH-21 (see structure above) has wide and potent antitumorigenic activity across NC160 cancer cell lines and rapidly represses RNA polymerase I  (RNA Pol I) transcription inhibitor; BMH-21 significantly inhibited HCT116 colon cancer tumor growth, and 3) Colis et al. teaches that compound 13 (see structure above) which is same as instant compound 36 is an RNA polymerase I inhibitor and can be used for treating cancer; Colis et al. teaches that compound 13 (which is same as instant compound 36) is very potent novel analogue of compound 2 (see structure above, which is same as BMH-21) which is an anticancer agent and has potent anticancer activity in NC160 cancer cell lines. 
Further, it would have been obvious to a person of ordinary skill in the art to combine a compound of formula I, and a PARP inhibitor such as talazoparib, olaparib which can be used for treating colon cancer with compound 13 taught by Colis et al. which has potent anticancer activity than compound 2 above known to treat colon cancer.  It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose such as treating cancer, in order to form a composition which is used for the very same purpose. The idea for combining them flows logically from their having been used individually in the prior art. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-14, 20, 23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4 of U.S. Patent No. 8,680,107, in view of Seung-Young Lee (ACS Nano. 2015, 2420-32, PTO-1449).
 Claims. “107 does not teach the employment of avasimibe in the method of treating cancer. However, the employment of such agent would have been obvious in view of the secondary reference for reasons as discussed in the obvious rejection above. It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ avasimibe in the combination with compound taught by ‘107 to treat cancer because Seung-Young Lee teaches that a nanoformulation of ACAT1 inhibitor avasimibe in human serum albumin (HSA) is used for cancer chemotherapy such as for treating colon cancer. It is prima facie obvious to combine two agents which are known to be useful to treat cancer individually into a single composition useful for the very same purpose is prima facie obvious. See In re Kerkhoven 205 USPQ 1069.Therefore, the instant claims 12-14, 20, 23 are seen to be obvious over claims 2-4 of the patent ‘107. 
Further, it would have been obvious to employ the composition comprising combination of compound taught by ‘107 and avasimibe to treat colon cancer, since avasimibe can be used to treat colon cancer, and ‘107 teaches that the compound therein which is same as instant compound 1 is used for treating cancer.
Response to Arguments
Applicant's arguments filed on 08/16/2021 have been fully considered but they are not persuasive as discussed above under 35 U.S.C. 103 Rejection 1 which also apply to the above-referenced combination of reference. 

Prior Art made of Record:
US "20080269259", IDS, autophagy inhibitor, colon cancer;
US 20130155432;
Kimura et al. 2013, chloroquine and anticancer drugs...cancer.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627